DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1-4, 6-11, 13-18, 20 are allowed.
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
Denise (8,109,301), Metropulos (2011/0017776), Skell (5,491,333), and Bethuy (2016/0368753) are the closet art of record. 
While Bethuy teaches the use of temperature sensors to sense a temperature of the container and is capable of turning off the dispenser if the temperature detected is too high, this is different than the claimed limitations of detecting the material level based on the temperature of the container and stopping dispensing based on that detected material level. Denise, Metropulos, and Skell do not cure this deficiency. 
Thus, none of the prior art of record, alone or in combination, discloses or fairly suggests: “determining, by one or more processors, that the material level reaches the desired material level based on the variances to the thermal changes of the container; in response to determining that the material level reaches the desired material level, signaling, by one or more processors, the dispenser to stop the pouring” in the combinations as claimed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Timothy P Kelly whose telephone number is (571)270-7615.  The examiner can normally be reached on M-F 8a-4p ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Timothy P. Kelly/Primary Examiner, Art Unit 3753